ALLOWABILITY NOTICE
Claims 1-12 and 14-16 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Agarwal et al. (US Patent No. 8,561,127), Stedron et al. (US PGPUB No. 2005/0152538), Faith et al. (US PGPUB No. 2015/0356411), Ghinita et al. ("On the Anonymization of Sparse High-Dimensional Data", doi: 10.1109/ICDE.2008.4497480, 2008, pp. 715-724) and Ghinita et al. ("Anonymous Publication of Sensitive Transactional Data", doi: 10.1109/TKDE.2010.101, pp. 161-174, Feb. 2011), do not alone or in combination teach the recited features of independent claims 1, 14 and 15.  While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the invention must ensure that the anonymizing makes it impossible to target or infer information about one of the individuals using the initial data and also to know whether the anonymized data is associated with any of the individuals. Furthermore, the data is divided into subsets with different sensitivity levels. These along with the other recited .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 27, 2021